Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
November 30, 2011, by and among CDI CORP., a Pennsylvania corporation and CDI
CORPORATION, a Pennsylvania corporation (each a “Borrower” and collectively,
“Borrowers”), the Lenders (as hereinafter defined) and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent for Lenders (hereinafter referred
to in such capacity as “Administrative Agent”).

RECITALS

WHEREAS, reference is made to that certain Credit Agreement, dated as of
October 29, 2010, as amended by the First Amendment to Credit Agreement dated
October 28, 2011, by and among Borrowers, the other Loan Parties (as defined
therein), the lenders from time to time party thereto (the “Lenders”) and
Administrative Agent (the “Credit Agreement”);

WHEREAS, Loan Parties have requested that Administrative Agent and Lenders amend
certain provisions of the Credit Agreement pursuant to which the Administrative
Agent and Lenders Parties thereto have agreed to make certain extensions of
credit to the Borrowers subject to the limitations as set forth herein and in
the Credit Agreement, as hereinafter provided; and

WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement, as hereinafter provided.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, and intending to be legally bound hereby,
covenant and agree as follows:

AGREEMENT

1. Definitions. All capitalized terms used and not defined herein shall have the
meanings given them in the Credit Agreement and the rules of construction set
forth in Section 1.02 of the Credit Agreement shall apply to this Amendment.

2. Amendments. The Credit Agreement is hereby amended as follows:

(a) The following definitions in Section 1.01 are hereby amended and restated in
their entirety as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such



--------------------------------------------------------------------------------

Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The aggregate amount of the Commitments is
$50,000,000 on and after the date hereof.

“Commitment Termination Date” means November 30, 2012.

(b) The last sentence of Section 4.04(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

There are no liabilities of the Company or any of its Subsidiaries, fixed or
contingent, which are material in relation to the consolidated financial
condition of the Borrower that are not reflected in the financial statements (or
in the notes thereto) contained in the Company’s Form 10-K and Form 10-Q
filings, other than liabilities arising in the ordinary course of business since
the respective date of the most recent of such financial statements.

(c) Section 7.07(b)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(iii) in the event the Restricted Payment is the payment of a dividend the
Consolidated Aggregate Liquidity of the Company and its Subsidiaries, before
such payment is made, shall be greater than $25,000,000;

(d) Section 7.11(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c) Consolidated Aggregate Liquidity. The Consolidated Aggregate Liquidity of
the Company and its Subsidiaries shall at the end of each fiscal quarter be
greater than $20,000,000.

(e) Schedule 1.01 (Commitments) of the Credit Agreement shall hereafter be
replaced with a revised form of Schedule 1.01 (which is attached hereto)
reflecting the Amendment to the Commitments set forth herein.

3. Conditions of Effectiveness. The effectiveness of this Amendment is expressly

 

- 2 -



--------------------------------------------------------------------------------

conditioned upon satisfaction of each of the following conditions precedent:

(a) Execution and Delivery. Each Loan Party shall have executed and delivered
this Amendment to Administrative Agent.

(b) There shall be delivered to the Administrative Agent, a certificate, dated
as of the date hereof and signed by an officer of the Loan Parties, certifying
as appropriate as to: (i) all corporate action taken by the Loan Parties to
authorize this Amendment; (ii) the names of the officer or officers authorized
to sign this Amendment and the other documents executed and delivered in
connection herewith and described in this Section are the true signatures of
such officer or officers and specifying the officers authorized to act on behalf
of the Loan Parties for purposes of this Amendment and the other Loan Documents
are the true signatures of such officers, on which the Administrative Agent may
conclusively rely (including the certification and ratification of the officers
or officers authorized to sign this Amendment and the other documents executed
and delivered in connection therewith, and their respective true signatures);
and (iii) copies of its organizational documents, including its certificate of
incorporation and bylaws as in effect on the date hereof certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Loan Parties in each state where
organized or qualified to do business, or, if applicable, that there has been no
amendment or modification or other change in or to the Loan Parties’
organizational documents, including their articles of incorporation and bylaws
as previously delivered to the Administrative Agent or as to the continued
existence in good standing of the Loan Parties in each state where organized or
qualified to do business as previously certified to the Administrative Agent.

(c) Fees and Expenses. Borrowers shall pay or cause to be paid (i) a closing fee
to the Administrative Agent in the amount of $30,000.00, which fee shall be
deemed earned as of the date hereof; and (ii) the reasonable costs and expenses
of Administrative Agent and Lenders, including the reasonable fees of
Administrative Agent’s counsel, in connection with this Amendment.

(d) Representations and Warranties; No Defaults. Each Loan Party, by executing
this Amendment, hereby certifies and confirms that as of the date hereof and
after giving effect to this Amendment: (i) the execution, delivery and
performance of this Amendment and any and all other documents executed and/or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of such Loan Party and will not violate such Loan Party’s
organizational documents; (ii) the representations and warranties of such Loan
Party contained in the Credit Agreement and the other Loan Documents are true
and correct on the date hereof with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein); (iii) the execution, delivery and
performance of this Amendment and any and all other documents executed and/or
delivered in connection herewith will not result in a breach of or constitute a
Default or Event of Default under the Credit Agreement or require any consent
order or result in the creation of any lien, charge or

 

- 3 -



--------------------------------------------------------------------------------

encumbrance upon any property or assets of any Loan Party or any of its
properties that may be bound or affected (except for liens, charges or
encumbrances in favor of the Lenders); (iv) such Loan Party has performed and
complied with all covenants and conditions of the Credit Agreement and the other
Loan Documents and no Event of Default or Default under the Credit Agreement has
occurred and is continuing or exists which will not be cured by the execution
and effectiveness of this Amendment; (v) the Credit Agreement (as amended by
this Amendment) and all other Loan Documents are and remain legal, valid,
binding and enforceable obligations in accordance with the terms thereof; and
(vi) as of the date hereof, there has been no material adverse change in the
financial condition of any Loan Party from that reflected in the most recent
financial statements of the Loan Parties delivered or made available to the
Administrative Agent.

(e) Consents and Approvals. To the extent any consent, approval, order or
authorization or registration, declaration or filing with any governmental
authority or other person or legal entity is required in connection with the
valid execution and delivery of this Amendment or the carrying out or
performance of any of the transactions required or contemplated by this
Amendment, all such consents, approvals, orders or authorizations shall have
been obtained or all such registrations, declarations or filings shall have been
accomplished prior to the consummation of this Amendment.

(f) No Violation of Laws, No Actions or Proceedings. The execution of this
Amendment shall not contravene any law applicable to any Loan Party,
Administrative Agent, or any Lender. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of this Amendment or the consummation
of the transactions contemplated hereby, which in Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Amendment, or any of the other Loan Documents.

(g) Legal Details; Counterparts. All legal details and proceedings in connection
with the transactions contemplated by this Amendment shall be in form and
substance satisfactory to Administrative Agent; Administrative Agent shall have
received from each Loan Party and all Lenders an executed original of this
Amendment; and Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to Administrative Agent.

4. Guarantors. Each Guarantor hereby executes this Amendment to evidence its
consent hereto, and each Guarantor hereby reaffirms its obligations set forth in
the Loan Documents given by it in connection therewith.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect.

6. Events of Default. A breach of any covenant, representation or warranty set
forth in this Amendment by any Loan Party shall constitute an Event of Death
under the Credit

 

- 4 -



--------------------------------------------------------------------------------

Agreement, in addition to any and all other Defaults and Events of Default set
forth in the Credit Agreement.

7. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument, and delivery of executed
signature pages hereof by telecopy or other electronic transmission from one
party to another shall constitute effective and binding execution and delivery,
respectively, of this Amendment by such party.

8. Force and Effect. Except as expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed by each
Loan Party and shall remain in full force and effect after the date hereof. The
parties hereto do not amend or waive any provisions of the Credit Agreement or
any of the other Loan Documents except as expressly set forth herein. Each of
Administrative Agent and Lenders expressly reserves any and all rights and
remedies available to it under the Credit Agreement, the other Loan Documents,
or any other agreement, or at law or in equity, or otherwise; and, except as
expressly provided herein, no other waiver, consent, or amendment is made or
implied hereby.

9. Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of New York, after giving effect to federal laws applicable to
national banks.

[SIGNATURE PAGE FOLLOWS]

 

- 5 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

BORROWERS: CDI CORP. By  

/s/ Robert M. Larney

Name: Robert M. Larney Title: Executive Vice President and CFO CDI CORPORATION
By  

/s/ Robert M. Larney

Name: Robert M. Larney Title: Executive Vice President and CFO OTHER LOAN
PARTIES: MANAGEMENT RECRUITERS INTERNATIONAL, INC. By  

/s/ Robert K. Romaine, Jr.

Name: Robert K. Romaine, Jr. Title: President MRI CONTRACT STAFFING, INC. By  

/s/ Robert K. Romaine, Jr.

Name: Robert K. Romaine, Jr. Title: President JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent and Issuing Bank By  

/s/ Anthony Galea

Name: Anthony Galea Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01

Commitments

 

Name of Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000      

 

 

 

TOTAL

   $ 50,000,000      

 

 

 